DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/2/2021 are acknowledged. The current Office Action will replace the Non-Final Rejection mailed 9/2/2021. 

INFORMATION DISCLOSURE STATEMENT
2.	 No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112-New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5, 8-10, 21, 22-24, 26, and 28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to 
Claims 1-3, 5, 8-10, 21, 22-24, 26, and 28 do not comply with the written description requirement and introduce new matter into the patent application.  
The instant specification does not provide support for at least 0.3 % by weight other cannabinoid materials. This implies any amounts from 0.3 up to about 5%. The specification does support having CBC at least 0.33 % and CBG of  at least 0.41 %, but does not provide support for at least 0.3 % and does not provide support for the other minor cannabinoids selected in claim 2. Paragraph 0039 of the PGPUB discloses 95.9 CBD , 0.1 CBDA, 0.37 CBG about 0.36 CBC and about 0.01 THC.  Paragraph 0095 discloses in  certain aspects, the CBD isolate contains not more than 1 wt %, 0.5 wt %, 0.3 wt % of any of THCV, THCV, CBC, CBN, CBG, THCA, CBDA, CBGA, and CBDV. The PGPUB of para 039 and  0398 list examples but do not provide a teaching of at least 0.3 % of any other minor cannabinoid. Claims  2-3, 5, 8-10, 21, 23-24, 26, and 28 have been included because they do not cure the deficiencies of independent claims 1 and 22. There is no description for the range (at least 0.3 %) for the minor cannabinoids in the specification. Upon a cursory review of the specification, the Examiner did not find an express description of the recited range, nor is there any description suggesting that the recited range (at least 0.3 %) is important. The range being from 0.3 up to about 5 % where the Examiner notes that it would not be equal to 5 % since the CBD is amount greater than 95 % (i.e., 95.1 CBD and 4.9 % at least one other minor cannabinoid). The specification does have express description and finds support for the limitations of CBC at least 0.33 % and CBG at least 0.41 % and thus claims 4, 6, 25 and 27  have not been 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 8-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (WO 2016/153347).
	Martinez et al. disclose a CBD isolate comprising 96-98 wt %% cannabidiol (CBD) (i.e., at least 95 %), 0.01-0.05 % A9-tetrahydrocannabinol, 0-0.05 % A8-tetrahydrocannabinol, 0.01-0.05 % CBC, 0-0.05 % cannabinol, 0-0.05 % THC (claim 10). No flow agent (e.g., silica) or anti-cracking agent (e.g., maltodextrin). Martinez et al. disclose that for pulmonary administration the cannabidiol isolate is administered in dry powder (page 17, line 12). Martinez et al. also disclose the crystals are subjected to milling to homogenize the particle size and subsequently to rotary evaporation to eliminate any residual solvent (page 10, lines 32-33). Thus, clearly disclosing a powder form. The CBD is decarboxylated (page 9). Claim 1 recites “isolated by chromatographic separation” however, patentability of a product does depend on its method of production and the limitation is regarded as a product by process. Martinez et al. does disclose subjecting the refined abstract to chromatography (page 11, line 5). 
Martinez et al. further discloses a CBD isolate comprising by weight of dry matter w/w a) 95-98.8 % cannabidiol (i.e., greater than 95 %), b)0-0.5 % A9-tetrahydrocannabidinol,c) 0-0.5 % A8-tetrahydrocannabinol, d) 0-1.5 % cannabichromene (CBC), e) 0-0.5 % cannabinol (CBN), f) 0-0.5 % (exo-THC), g) 0-0.5 0-0.5 %. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients to arrive compositions yielding no more than one would expect from such an arrangement.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of the CBD isolate and minor cannabinoids as Martinez et al. clearly discloses overlapping amounts. In 

RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are moot in view of the new rejections. 
	The 101 rejection has been withdrawn in light of the amendment reciting a  cannabidiol isolate derived from a decarboxylated cannabis oil. 
	The limitations of the  instant claims are met by  Martinez et al. and thus the rejection has been reapplied. 
	Applicants had previously argued that Martinez relates to production of CBD isolate and separating out as much as non-cannabinoid compounds as possible from the crude solvent (bottom of page 7 from the remarks filed 1/11/2021). Applicants had argued that the reference describes ways to obtain relatively pure CBD isolate and expressly seeks to remove as much non-cannabinoid compounds as possible. 
In response, while the argument is noted that Martinez favors a pure CBD isolate, the composition as taught by Martinez meets the structural limitations of the instantly claimed invention. The claimed invention also contains pure CBD as the composition contains  greater than  95 % CBD (i.e., 99.7 %). Martinez teaches components b) through i) can be included anywhere from 0-5 % (of which include minor cannabinoids overlaps with the claims). Claims 1 and 22 recite a composition that can contain 99.7 % CBD and 0.3 % of a minor cannabinoid (e.g., CBG). The ranges Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615